ORDER

PER CURIAM.
Appellant, Timothy Strauss, appeals the judgment of the Circuit Court of the County of St. Louis after a jury convicted him of stealing $150.00 or more, RSMo § 570.030 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the decision of the trial court was supported by substantial evidence, was not against the weight of the evidence, and no error of law appears. As no jurisprudential purpose would be served by a formal opinion, we affirm the judgment of the trial court pursuant to Rule 30.25(b).